Citation Nr: 0730893	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  05-15 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for diabetes mellitus, type II with erectile 
dysfunction.

2.  Entitlement to an increased evaluation in excess of 10 
percent for peripheral neuropathy, right lower extremity.

3.  Entitlement to an increased evaluation in excess of 10 
percent for peripheral neuropathy, left lower extremity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from September 2004 and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Atlanta, Georgia (RO).  In those decisions, the RO 
continued (1) a 20 percent evaluation for diabetes mellitus, 
type II; (2) a 10 percent evaluation for peripheral 
neuropathy, right lower extremity; and (3) a 10 percent 
evaluation for peripheral neuropathy, left lower extremity.

The veteran testified at a July 2007 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The evidence of record reasonably raises a claim of 
entitlement to service connection for hypertension, secondary 
to service-connected diabetes mellitus, type II.  The issue 
of entitlement to service connection for hypertension is not 
currently on appeal and is referred to the RO for further 
action.  

The issues of entitlement to increased evaluations for 
peripheral neuropathy of the right and left lower extremities 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDING OF FACT

The veteran's diabetes mellitus, type II, is manageable by 
insulin shots and a restricted diet; regulation of activities 
is not required to control diabetes; the veteran is in 
receipt of special monthly compensation on account of the 
loss of use of a creative organ.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus, type II with erectile dysfunction have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In December 2004 and July 2006 notice letters, VA informed 
the veteran of the evidence necessary to substantiate his 
respective claims, informed the veteran of evidence VA would 
reasonably seek to obtain, and of the information and 
evidence for which the veteran was responsible.  VA also 
asked the veteran to provide any evidence that pertains to 
his claim.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As there is no indication 
that any notice deficiency reasonably affects the outcome of 
this case, the Board finds that any VCAA notice deficiency is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration. 

The veteran is currently assigned a 20 percent disability 
rating for type II diabetes mellitus under the provisions of 
38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent rating 
is assigned where insulin and restricted diet, or; use of 
oral hypoglycemic agent and restricted diet is required.  38 
C.F.R. § 4.119, Diagnostic Code 7913 (2007).  A 40 percent 
rating is assigned where insulin, restricted diet, and 
regulation of activities is required.  Id.  A 60 percent 
disability rating is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Id.   A 100 
percent rating is assigned for diabetes mellitus requiring 
more than one daily injection of insulin, restricted diet, 
and regulations of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.  

Note (1) evaluate compensable complications of diabetes 
mellitus separately unless they are used to support a 100 
percent rating.  Noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  
Note (2) when diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes.  Id.
 
The Board finds that the veteran's is properly rated at 20 
percent for type II diabetes mellitus manageable by use of an 
oral hypoglycemic agent and restricted diet.  

A June 2004 form, completed by the veteran's health care 
provider at North Fulton Family Medicine, indicates that the 
veteran's diabetes mellitus required either insulin or an 
oral hypoglycemic agent, and restricted diet.  No 
complications due to diabetes mellitus were noted.  

An August 2004 VA authorized examination reflects a diagnosis 
of type II diabetes mellitus.  The veteran did not have a 
history of diabetic ketoacidosis.  He did not have problems 
with hypoglycemia.  On average, he visited the doctor three 
times a year for his diabetes.  From his diabetes, he had 
progressive weight loss of 27 pounds, tingling and numbness 
of the feet and abnormal sensation of the feet.  He was 
treated with Metformin, an oral hypoglycemic agent.  He 
reported that diabetes resulted in blurred vision and that he 
was prescribed glasses.  Diabetes affected his arteries 
resulting in limited ability to walk.  He had intermittent 
claudication after walking one mile on level ground at medium 
pace.  Diabetes affected the kidneys resulting in frequent 
urination.  His kidney problem resulted in swelling of the 
legs, poor appetite, and high blood pressure which was 
treated with medication.   The examiner stated that the 
diabetes did not cause any restriction of activities.  

A January 2005 treatment report from North Fulton Family 
Medicine reflects a history of dysmetabolic syndrome with 
markedly abrupt onset of insulin resistance and dyslipidemia, 
progressive hypertension, and weight gain.  A July 2005 
report from North Fulton Family Medicine included a list of 
current medications.  The medication list indicates that the 
veteran had been prescribed oral hypoglycemic agents for 
diabetes mellitus, including Glucophage XR and Metformin HCL.

During the veteran's July 2007 Board hearing, he also 
reported that he was taking oral medication for diabetes and 
that he had to watch his sugar intake.  He was not on 
insulin.  He also reported that his doctors wanted him to do 
a lot of exercises to keep his weight down and his stamina 
up.  

In short, because the medical evidence does not reflect that 
regulation of activities is required to control diabetes, the 
Board finds that a higher 40 percent evaluation is not 
warranted.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  
Further, the veteran has evidenced erectile dysfunction, and 
was granted service connection for such, secondary to the 
diabetes mellitus.  The RO noted in a September 2004 rating 
decision that the veteran's erectile dysfunction was included 
in the evaluation for his diabetes since if evaluated 
separately it would warrant a noncompensable evaluation since 
the examination found the veteran's penis to have no 
deformity.  In this regard, pursuant to 38 C.F.R. § 4.115b, 
Diagnostic Code 7522, the veteran does not warrant a 
compensable disability rating for erectile dysfunction, as 
penis deformity with loss of erectile power is not clinically 
demonstrated.  However, the veteran was awarded special 
monthly compensation for loss of use of creative organ.  See 
38 U.S.C.A. § 1114(k) (West 2002).

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

C.  Conclusion

The preponderance of the evidence is against the veteran's 
claim for an increased evaluation for type II diabetes 
mellitus with erectile dysfunction.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

An increased evaluation for type II diabetes mellitus with 
erectile dysfunction, in excess of 20 percent, is denied.




REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  Where 
a claimant asserts that the disability in question has 
increased in severity since the most recent rating 
examination, an additional examination is appropriate. See 
VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The veteran's last VA contract examination was completed in 
July 2006.  During a July 2007 Board hearing, the veteran 
indicated that his service-connected peripheral neuropathy 
had worsened since his last VA examination.  He submitted a 
July 2007 statement from his medical doctor which also 
indicated that his peripheral neuropathy had progressively 
worsened.  In order to assure due process, this case is 
remanded for a new VA examination to determine the current 
level of the veteran's disability.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination within the appropriate 
specialty to determine the current level 
of disability due to peripheral 
neuropathy of the right and left lower 
extremities.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should set forth all symptomatology 
associated with the veteran's service-
connected peripheral neuropathy.  

2.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


